Opinion by
Sullivan, J.
The court was satisfied from the evidence that the 8-reed and 10-reed harmonicas in question are not chiefly used for the amusement of children. On the established facts they were held dutiable as musical instruments at 40 percent under paragraph 1541. United States v. Sears (23 C. C. P. A. 348, T. D. 48209) distinguished, the court saying that these harmonicas, although *569somewhat cheap articles, can be used by musicians and that they are also used by beginners in learning to play the harmonica. Abstracts 37747 and 39870 and Reap. Dec. 4448 cited as to the weight to be given to a 'prima facie case as against the unsupported decision of the collector.